The information in this case charges that in Tulsa county, November 24, 1923, Lee Helms and Julius Wilson did have in their possession eight pints of corn whisky with the unlawful intent to sell the same. On their trial the jury returned a verdict finding the defendant Lee Helms guilty, and fixing his punishment at a fine of $500 and confinement in jail for 6 months, and a verdict finding the defendant Julius Wilson guilty, and fixing his punishment at a fine of $250 and confinement in jail for 90 days. From the judgments rendered on the respective verdicts, they appeal, but no brief in support of the assignments of error has been filed. When the case was called for final submission it was submitted on the record.
The evidence for the state, which was undisputed, shows: That under authority of a search warrant, two deputy sheriffs visited the premises occupied by the defendant, a grocery store and cold drink stand on the north side of the Tulsa Sand Springs Highway at Joe Station, where they found and seized eight pints of corn whisky — two pints on the counter among loaves of bread, two pints in a paper sack, and six pints behind the front door, which was opened, pushed back, and fastened against the wall. They also found numerous bottles smelling of whisky, lots of corks. That the defendant Helm said, "You got me this time; I don't blame you at all." The bottles of whisky were labeled and introduced in evidence.
There was no testimony offered on the part of the defense.
An examination of the record shows that no law questions are raised, and it appears that the plaintiffs in error have been accorded a fair and impartial trial. The judgments appealed from herein are therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 234